UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended June 30, OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission file number 001-33364 Flagstone Reinsurance Holdings Limited (Exact Name of Registrant as Specified in Its Charter) Bermuda 98-0481623 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Crawford House 23 Church Street Hamilton HM 11 Bermuda (Address of Principal Executive Offices) (441) 278-4300 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: Common Shares, par value 1 cent per share Name of exchange on which registered: New York Stock Exchange Bermuda Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reportingcompany. See definitions of “accelerated filer”,“large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerþ (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No þ As of August 5, 2008 the Registrant had 85,346,325 common voting shares outstanding, with a par value of $0.01 per share. FLAGSTONE REINSURANCE HOLDINGS LIMITED INDEX TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as at June 30, 2008 (Unaudited) and December 31, 2007 1 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the Three and Six Months Ended June 30, 2008 and 2007 2 Unaudited Condensed Consolidated Statements of Changes in Shareholders' Equity for the Six Months Ended June 30, 2008 and 2007 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 and 2007 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 39 PART II. OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Submission of Matters to a Vote of Security Holders 41 Item 5. Other Information 42 Item 6. Exhibits 42 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements FLAGSTONE REINSURANCE HOLDINGS LIMITED CONDENSED CONSOLIDATED BALANCE SHEETS (Expressed in thousands of U.S. dollars, except share data) As at June 30, 2008 As at December 31, 2007 (Unaudited) ASSETS Investments: Fixed maturities, at fair value (Amortized cost: 2008 - $803,528; 2007 - $1,099,149) $ 804,798 $ 1,109,105 Short term investments, at fair value (Amortized cost: 2008 - $20,267; 2007 - $23,660) 20,196 23,616 Equity investments, at fair value (Cost: 2008 - $117,556; 2007 - $73,603) 107,935 74,357 Other investments 464,141 293,166 Total Investments 1,397,070 1,500,244 Cash and cash equivalents 562,816 362,680 Premium balances receivable 314,456 136,555 Unearned premiums ceded 39,682 14,608 Accrued interest receivable 7,214 9,915 Receivable for investments sold 2,942 – Deferred acquisition costs 51,467 30,607 Funds withheld 10,096 6,666 Goodwill 13,171 10,781 Intangible assets 775 775 Other assets 73,423 30,942 Due from related parties 64 – Total Assets $ 2,473,176 $ 2,103,773 LIABILITIES Loss and loss adjustment expense reserves $ 233,596 $ 180,978 Unearned premiums 389,223 175,607 Insurance and reinsurance balances payable 33,749 12,088 Payable for investments purchased 6,162 41,750 Long term debt 255,037 264,889 Other liabilities 79,302 33,198 Total Liabilities 997,069 708,510 Minority Interest 195,923 184,778 SHAREHOLDERS' EQUITY Common voting shares, 150,000,000 authorized, $0.01 par value, issued and outstanding (2008 - 85,346,325; 2007 - 85,309,107) 853 853 Additional paid-in capital 911,964 905,316 Accumulated other comprehensive income 2,718 7,426 Retained earnings 364,649 296,890 Total Shareholders' Equity 1,280,184 1,210,485 Total Liabilities, Minority Interest and Shareholders' Equity $ 2,473,176 $ 2,103,773 The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of the unaudited condensed consolidated financial statements. 1 Index FLAGSTONE REINSURANCE HOLDINGS LIMITED UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Expressed in thousands of U.S. dollars, except share and per share data) For the Three Months Ended For the Six Months Ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 REVENUES Gross premiums written $ 271,178 $ 181,345 $ 513,424 $ 388,358 Premiums ceded (38,435 ) – (54,449 ) (8,245 ) Net premiums written 232,743 181,345 458,975 380,113 Change in net unearned premiums (90,976 ) (69,503 ) (181,951 ) (167,045 ) Net premiums earned 141,767 111,842 277,024 213,068 Net investment income 13,279 20,531 31,975 34,162 Net realized and unrealized (losses) gains - investments (9,339 ) (3,741 ) (21,751 ) 767 Net realized and unrealized gains (losses) - other 11,132 1,840 (1,105 ) 1,846 Other income 2,127 251 3,851 924 Total revenues 158,966 130,723 289,994 250,767 EXPENSES Loss and loss adjustment expenses 56,298 77,257 96,065 125,005 Acquisition costs 27,210 14,725 51,375 27,443 General and administrative expenses 24,214 13,800 50,763 28,469 Interest expense 4,609 3,520 9,949 6,784 Net foreign exchange losses (gains) 1,630 (56 ) (5,069 ) (1,338 ) Total expenses 113,961 109,246 203,083 186,363 Income before income taxes, minority interest and interest in earnings of equity investments 45,005 21,477 86,911 64,404 Provision for income tax (442 ) (77 ) (1,307 ) (122 ) Minority interest (2,615 ) (7,892 ) (10,796 ) (15,625 ) Interest in earnings of equity investments – 1,186 – 1,647 NET INCOME $ 41,948 $ 14,694 $ 74,808 $ 50,304 Change in currency translation adjustment (2,766 ) (1,741 ) (4,186 ) (2,017 ) COMPREHENSIVE INCOME $ 39,182 $ 12,953 $ 70,622 $ 48,287 Weighted average common shares outstanding—Basic 85,470,205 85,139,757 85,470,043 78,479,958 Weighted average common shares outstanding—Diluted 85,638,506 85,198,147 85,714,196 78,529,631 Net income per common share outstanding—Basic $ 0.49 $ 0.17 $ 0.88 $ 0.64 Net income per common share outstanding—Diluted $ 0.49 $ 0.17 $ 0.87 $ 0.64 Dividends declared per common share $ 0.04 $ – $ 0.08 $ – The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of the unaudited condensed consolidated financial statements. 2 Index FLAGSTONE REINSURANCE HOLDINGS LIMITED UNAUDITED CONDENSED CONSOLIDATEDSTATEMENTS OF CHANGESIN SHAREHOLDERS' EQUITY (Expressed in thousands of U.S. dollars, except share data) For the Six Months Ended June 30, 2008 June 30, 2007 Common voting shares: Balance at beginning of period 85,309,107 71,547,891 Issued during the period, net 37,218 13,750,000 Balance at end of period 85,346,325 85,297,891 Share capital: Common voting shares Balance at beginning of period $ 853 $ 715 Issued during period, net – 138 Balance at end of period 853 853 Additional paid-in capital Balance at beginning of period 905,316 728,378 Issue of shares, net (364 ) 185,488 Issuance costs (related party: 2008 - $nil; 2007 - $3,430) – (16,839 ) Share based compensation expense 7,012 4,252 Balance at end of period 911,964 901,279 Accumulated other comprehensive income (loss) Balance at beginning of period 7,426 (4,528 ) Change in currency translation adjustment (4,186 ) (2,017 ) Defined benefit plan - transitional obligation (522 ) – Cumulative effect adjustment from adoption of new accounting principle SFAS 159 – 4,009 Balance at end of period 2,718 (2,536 ) Retained earnings Balance at beginning of period 296,890 139,954 Cumulative effect adjustment from adoption of accounting principle – (4,009 ) Dividend declared (7,049 ) – Net income for the period 74,808 50,304 Balance at end of period 364,649 186,249 Total Shareholders' Equity $ 1,280,184 $ 1,085,845 The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of the unaudited condensed consolidated financial statements. 3 Index FLAGSTONE REINSURANCE HOLDINGS LIMITED UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in thousands of U.S. dollars) For the Six Months Ended June 30, 2008 June 30, 2007 Cash flows provided by (used in) operating activities: Net income $ 74,808 $ 50,304 Adjustments to reconcile net income to net cash provided by operating activities: Net realized and unrealized losses(gains) 22,856 (2,613 ) Minority interest 10,796 15,625 Depreciation expense 2,214 820 Share based compensation expense 6,788 4,252 Interest in earnings of equity investments – (1,647 ) Accretion/amortization on fixed maturities (9,736 ) (5,975 ) Changes in assets and liabilities, excluding net assets acquired: Reinsurance premium receivable (175,080 ) (151,289 ) Unearned premiums ceded (24,728 ) (3,323 ) Deferred acquisition costs (20,439 ) (21,977 ) Funds withheld (3,386 ) (5,138 ) Loss and loss adjustment expense reserves 47,063 112,627 Unearned premiums 210,635 170,361 Insurance and reinsurance balances payable 21,478 883 Other changes in assets and liabilities, net 4,785 3,984 Net cash provided by operating activities 168,054 166,894 Cash flows provided by (used in) investing activities: Net cash received in acquisitions of subsidiaries 4,729 4,581 Purchases of fixed income securities (936,439 ) (838,231 ) Sales and maturities of fixed income securities 1,230,546 574,260 Purchases of equity securities (39,974 ) (25,171 ) Purchases of other investments (330,203 ) (69,405 ) Sales of other investments 144,675 – Purchases of fixed assets (10,786 ) (3,666 ) Net cash provided by (used in) investing activities 62,548 (357,632 ) Cash flows (used in) provided by financing activities: Issue of common shares, net of issuance costs paid (364 ) 171,644 Issue of notes, net of issuance costs paid – 98,940 Contribution of minority interest (429 ) 83,100 Repurchase of minority interest (8,652 ) – Dividend paid on common shares (6,825 ) – Repayment of long term debt (9,195 ) – Other (4,003 ) (763 ) Net cash (used in) provided by financing activities (29,468 ) 352,921 Effect of foreign exchange rate on cash and cash equivalents (998 ) (1,490 ) Increase in cash and cash equivalents 200,136 160,693 Cash and cash equivalents - beginning of period 362,680 261,352 Cash and cash equivalents - end of period $ 562,816 $ 422,045 Supplemental cash flow information: Receivable for investments sold $ 2,942 $ – Payable for investments purchased $ 6,162 $ 1,201 Interest paid $ 10,679 $ 6,416 The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of the unaudited condensed consolidated financial statements. 4 Index FLAGSTONE REINSURANCE HOLDINGS LIMITED NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Amounts in tables expressed in thousands of U.S. dollars, except for ratios, share and per share amounts) 1.Basis of Presentation and Consolidation These unaudited condensed consolidated financial statements include the accounts of Flagstone Reinsurance Holdings Limited (the “Company”) and its wholly owned subsidiaries, including Flagstone Reinsurance Limited (“Flagstone”) and Flagstone Réassurance Suisse SA (“Flagstone Suisse”) and have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions for Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.These unaudited condensed consolidated financial statements include the accounts of the Company and its subsidiaries, including those that meet the consolidation requirements of variable interest entities (“VIEs”). The Company assesses the consolidation of VIEs based on whether the Company is the primary beneficiary of the entity in accordance with Financial Accounting Standards Board (“FASB”) Interpretation No. 46, as revised, “Consolidation of Variable Interest Entities - an interpretation of ARB No. 51” (“FIN 46(R)”).Entities in which the Company has an ownership of more than 20% and less than 50% of the voting shares are accounted for using the equity method.All inter-company accounts and transactions have been eliminated on consolidation. The preparation of these unaudited condensed consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported disclosed amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.The Company's principal estimates are for loss and loss adjustment expenses, estimates of premiums written, premiums earned, acquisition costs and share based compensation.The Company reviews and revises these estimates as appropriate based on current information. Any adjustments made to these estimates are reflected in the period the estimates are revised. In the opinion of management, these unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Company’s financial position and results of operations as at the end of and for the periods presented.The results of operations and cash flows for any interim period will not necessarily be indicative of the results of operations and cash flows for the full fiscal year or subsequent quarters.This Quarterly Report on Form 10-Q should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2007 filed with the Securities and Exchange Commission (the “SEC”) on March 19, 2008. Certain prior year balances were reclassified to conform with the current year classifications. 2.
